Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant’s filing on January 04, 2021. Claims 1-5, 7-16, 18-22 are pending.

Allowable Subject Matter
Claims 1-5, 7-16, 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regarding to independent claims 1 and 20, the claims are drawn to a vehicle control device that shares a captured image by a second vehicle to a first vehicle.  Specifically, the closest prior arts of record when taken either individually or in other combination fail to teach or render obvious of the claimed subject matter of based on receipt of an image of an event from the second vehicle through the communication unit change display of the information screen in the second region according to a time lapse of the event output to the display unit a first graphic object corresponding to the second vehicle at a first time point in the time lapse, and output to the display unit a second graphic object corresponding to the second vehicle at a second time point in the time lapse subsequent to the first time point the second graphic object being enlarged relative to the first graphic object and further in combination with additional features of the independent claims are patentably distinguishable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRUC M DO/Primary Examiner, Art Unit 3669